Citation Nr: 9912869	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-29 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

The propriety of the initial evaluation assigned for the 
veteran's laceration of the left palm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1982. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO rating decision which granted service 
connection for a laceration of the left palm and assigned a 
10 percent disability rating under 38 C.F.R. § 4.73, 
Diagnostic Code 5309 (impairment in the functioning of Muscle 
Group IX).


REMAND

The veteran has asserted that the disability due to the 
laceration to his left palm has become worse than is implied 
by the current 10 percent rating.  The veteran reports that 
his left hand cramping has become more severe and that it now 
interferes with his employment.  He has also asserted that 
his last rating examination was inadequate because it did not 
provide any diagnostic testing to determine whether the palm 
laceration caused any nerve damage or loss of strength.   

The veteran's claim for increased compensation benefits is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).

Turning to the veteran's last VA examination in December 
1997, the Board notes that the veteran reported complaints of 
numbness and tingling of the left hand as well as severe 
cramping which would occur spontaneously for no apparent 
reason.  While the examiner made findings regarding the 
veteran's scar, the muscles of the left hand, his left-hand 
range of motion, and the hand strength, he did not make any 
findings regarding the complaints of numbness, tingling, and 
spontaneous cramping.  Additionally, the examiner performed 
no tests to determine whether or not the veteran's left palm 
laceration caused any nerve damage.  Since the veteran's 
complaints appear to indicate some nerve damage, and he has 
not been afforded an examination that directly addresses 
these complaints, the Board finds that the veteran should be 
afforded new orthopedic and neurological VA examinations.  If 
nerve damage is found, the RO should consider rating the 
veteran's service-connected laceration under the appropriate 
Diagnostic Code of 38 C.F.R. § 4.124a (pertaining to 
neurological conditions).

The Board notes that the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities when evaluating increased rating claims for 
orthopedic disabilities.  In the case of DeLuca v. Brown, 
8 Vet.App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

Additionally, since the last rating decision by the RO, the 
provisions of the Schedule for Rating Disabilities pertaining 
to muscle injuries have been amended, effective July 3, 1997.  
Also amended was 38 C.F.R. § 4.56, pertaining to the 
evaluation of muscle disabilities.  The RO, therefore, has 
not had a chance to consider these changes and any 
substantive revisions.  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary did so.  Karnas v. 
Derwinski,  1 Vet. App. 308, 312-13 (1991).  Accordingly, the 
case must be returned to the RO for readjudication of the 
veteran's claim for an increased rating pursuant to the 
version of the rating schedule most favorable to him.  
Karnas, supra. 

Given the lack of testing performed for possible nerve 
damage, the allegations of worsening symptomatology, the 
considerations mandated under the DeLuca case, and in light 
of the change in the regulations, a new VA examination and 
readjudication are in order.  Caffery v. Brown, 6 Vet.App. 
377 (1994).

A review of the record reveals that there may be pertinent 
records of treatment for the residuals of the veteran's 
laceration which have not been associated with the claims 
file.  Noted in this regard is the lack of any VA or private 
outpatient treatment records since the December 1997 VA 
examination.  These records, as well as any ongoing treatment 
records, should be obtained.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

In Fenderson v. West, 12 Vet.App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings.   As the immediate case is presently on 
appeal from the initial rating, the RO should consider 
whether staged ratings are appropriate.

In view of the forgoing, and given the duty to assist the 
veteran in the development of his claims under 38 U.S.C.A. §  
5107 (West 1991), this case is REMANDED to the RO for the 
following development:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all health care providers 
(VA and non-VA) who have treated or 
examined him since December 1997 for 
residuals of his left palm laceration, 
and he should also list the dates of 
treatment.  When the veteran responds and 
provides any necessary authorizations, 
the named health care providers should be 
contacted by the RO and asked to submit 
copies of all related medical records.  
All records obtained should be associated 
with the claims folder. 

2.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurologic examinations to determine the 
current severity of all residuals of the 
left palm laceration and the presence or 
absence of nerve damage.  Any necessary 
special studies should be performed and 
all pertinent clinical findings should be 
reported in detail.  The claims folder 
must be made available to and reviewed by 
the examining physicians.  

The orthopedic examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings regarding 
the veteran's left hand.  The examiner 
should note impairment of Muscle Group 
IX, as it relates to grasping movements, 
the delicate manipulative movements of 
the intrinsic muscles of the hand, and 
other problems with muscles of the hand 
(thenar eminence, short flexor, opponens, 
abductor, and adductor of the thumb; 
hypothenar eminence; short flexor, 
opponens, and abductor of the little 
finger; 4 lumbricales; and 4 dorsal and 3 
palmar interossei;) as outlined in 
Diagnostic Code 5309.

The orthopedic examiner also should 
describe in detail the presence or 
absence and the extent of any functional 
loss due to the residuals of the 
veteran's laceration  wound.  
Consideration should be given to any loss 
due to reduced or excessive excursion, 
decreased strength, speed, or endurance, 
or functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation, as 
well as the extent of any such impairment 
during flare-ups, if existent.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing on pressure 
or manipulation.  The examiner's 
inquiries in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the hand and finger joints.  
It is important for the examiner's report 
to include a description of the above 
factors that pertain to functional loss 
due to hand and finger disabilities that 
develop on use.  

At the conclusion of the evaluations, and 
based on historical records, current 
findings, and medical principles, the 
examiners should express a medical 
opinion, with complete rationale, as to 
whether or not any left palm laceration 
resulted in nerve damage.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim for a rating 
in excess of 10 percent for the residuals 
of a laceration of the left palm, taking 
into account all evidence added to the 
claims folder since the February 1998 
Supplemental Statement of the Case.  
Consideration should be given to both the 
old and the new rating criteria and the 
RO should indicate whether the old or the 
new criteria would be most favorable to 
the veteran.  If nerve damage is found, 
the RO should also consider rating the 
veteran under the applicable Diagnostic 
Code for such.  Additionally, the RO 
should consider whether staged ratings 
are appropriate.  See Fenderson, supra.  
Consideration should be given to the 
assignment of an extra-schedular 
evaluation.  If the benefit sought by the 
veteran is not granted, a supplemental 
statement of the case should be issued, 
which cites both the old and new 
criteria.  The veteran and his 
representative should be given an 
opportunity to respond thereto.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review, if in order.  No action is required 
on the part of the veteran until he receives further notice.  
The purpose of the remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


